Exhibit 10.1

 

CUBIC ENERGY, INC.

 

SUBSCRIPTION AND REGISTRATION RIGHTS AGREEMENT

 

This Subscription and Registration Rights Agreement (this “Agreement”), dated as
of August         , 2009, by and between Cubic Energy, Inc. (the “Company”) and
                                                                      (the
“Subscriber”), is intended to set forth certain representations, covenants and
agreements between the Company and the Subscriber, with respect to the offering
(the “Offering”) for sale by the Company of units (the “Units”), each of which
consists of one share of Common Stock, par value $0.05 per share (the “Common
Stock”), together with a warrant to purchase one-half of a share of Common Stock
at an initial exercise price per share of Common Stock equal to the Offering
Price (as defined below), the terms of which are set forth in the form of
Warrant Agreement attached hereto as Exhibit D hereto.  The shares of Common
Stock included in Units purchased hereby are referred to herein as the “Shares,”
the warrants included in the Units purchased hereby are referred to herein as
the “Warrants” and the shares of Common Stock issuable upon exercise of the
Warrants are referred to herein as the “Exercise Shares.”  The Shares, the
Warrants and the Exercise Shares are collectively referred to herein as the
“Securities.”  The Shares and Warrants are immediately separable and may be
transferred separately in compliance with the restrictions on transfer set forth
herein and in the terms of the Warrant, as applicable.

 

1.                                       Subscription.  Subject to the terms and
conditions hereof, the Subscriber hereby irrevocably subscribes for and agrees
to purchase from the Company the number of Units set forth under the
Subscriber’s name on the signature page hereto at a purchase price of $0.85 per
Unit (the “Offering Price”), and the Company agrees to sell such Units to the
Subscriber at the Offering Price, subject to the Company’s right to sell to the
Subscriber such lesser number of Units as the Company may, in its sole
discretion, deem necessary or desirable.

 

2.                                       Delivery of Subscription Amount;
Acceptance of Subscription; Delivery of Units.  Subscriber understands and
agrees that this subscription is made subject to the following terms and
conditions:

 

(a)                                  Subscriber understands that separate
subscription agreements may be executed with other investors for the remainder
of the Units to be sold in the Offering;

 

(b)                                 Contemporaneously with the execution and
delivery of this Agreement, Subscriber shall execute and deliver the Certificate
of Accredited Investor Status attached hereto as Exhibit B, and shall wire to
the Company immediately available funds in the amount equal to the Offering
Price multiplied by the number of Units for which the Subscriber has subscribed
(the “Subscription Amount”) in accordance with the instructions set forth on
Exhibit A hereto.  The subscription for Units shall be deemed to be accepted
only when this Agreement has been signed by an authorized officer of the
Company;

 

(c)                                  The Company shall have the right to reject
this subscription, in whole or in part, and shall have the right to allocate
Units among subscribers in any manner it may desire; provided, that no
subscriber shall be obligated to purchase more than the number of Units set
forth under its name on the signature page hereto without its prior written
consent;

 

--------------------------------------------------------------------------------


 

(d)                                 The payment of the Subscription Amount (or,
in the case of rejection of a portion of the Subscriber’s subscription, the part
of the payment relating to such rejected portion) will be returned, without
interest, (1) if Subscriber’s subscription is rejected in whole or in part, or
(2) if the Offering is withdrawn or canceled;

 

(e)                                  Certificates representing the Shares and
the Warrants will be issued in the name of each Subscriber at Closing as set
forth under Section 3 hereof; and

 

(f)                                    The representations and warranties of the
Company and Subscriber set forth herein shall be true and correct as of the date
that the Company accepts this subscription.

 

3.                                       Terms of Subscription.

 

(a)                                  The purchase and sale of the Units (the
“Closing”), and funding thereof, shall occur as soon as practicable after the
execution of this Agreement by the Company and each of the Subscribers in the
Offering, if any, at a time and location (the “Closing Date”) agreed upon by the
Company and the Subscribers, and in no event later than 4:59 p.m., Eastern time,
on August         , 2009.  Immediately after the Closing Date, the Company will
deliver or cause to be delivered, one or more physical certificates representing
the Shares purchased by each Subscriber.

 

(b)                                 As compensation for advisory services, to
the extent that such services were provided, the Company will pay to such
advisor (the “Placement Agent”) aggregate fees equal to seven percent (7%) of
the aggregate purchase price of the Units sold.  The Company will also pay all
reasonable and documented expenses of the Placement Agent in connection with the
Offering, up to $1,000.00.

 

(c)                                  If the Subscriber is not a United States
person, the Subscriber hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Units or any use of this Agreement, including
(i) the legal requirements within its jurisdiction for the purchase of the
Units, (ii) any foreign exchange restrictions applicable to such purchase,
(iii) any governmental or other consents that may need to be obtained, and
(iv) the income tax and other tax consequences, if any, that may be relevant to
the purchase, holding, redemption, sale or transfer of the Securities.  The
Subscriber’s subscription and payment for, and his or her continued beneficial
ownership of any of the Securities, will not violate any applicable securities
or other laws of the Subscriber’s jurisdiction.

 

4.                                       Registration Rights.

 

(a)                                  Subscriber acknowledges that it is
acquiring the Units for its own account and for the purpose of investment and
not with a view to any distribution or resale thereof within the meaning of the
Securities Act of 1933, as amended, (the “Securities Act”).  The Subscriber
further agrees that it will not sell, assign or transfer any Security at any
time in violation of the Securities Act and acknowledges that, in taking
unregistered securities, it must continue to bear the economic risk of its
investment for an indefinite period of time because of the fact that Securities
have not been registered under the Securities Act, and further realizes that
none of the Securities can be sold unless subsequently registered under the
Securities Act or an exemption from such registration is available.  The
Subscriber further recognizes that the Company is not

 

2

--------------------------------------------------------------------------------


 

assuming any obligation to register any Security except as expressly set forth
herein.  The Subscriber also acknowledges that appropriate legends reflecting
the status of the Securities under the Securities Act may be placed on the face
of the certificates for each such Security at the time of their transfer and
delivery to the holder thereof.

 

(b)                                 No Security may be transferred except in a
transaction which is in compliance with the Securities Act.  Except as provided
hereafter with respect to registration of the Shares and the Exercise Shares, it
shall be a condition to any such transfer that the Company shall be furnished
with an opinion of counsel to the holder of such Security, reasonably
satisfactory to the Company, to the effect that the proposed transfer would be
in compliance with the Securities Act.

 

(c)                                  Within 45 days after the Closing (the
“Filing Date”), the Company shall use its best efforts to prepare and file with
the Securities and Exchange Commission (the “SEC”), one or more registration
statements and such other documents as may be necessary in the opinion of
counsel for the Company, and use its commercially reasonable efforts to have
such registration statement declared effective within 120 days after the Filing
Date in order to comply with the provisions of the Securities Act so as to
permit the registered resale of the Shares, for a period of two (2) years
following the Closing Date, and the registered resale of the Exercise Shares,
for so long as the Warrants are outstanding.  The Shares and Exercise Shares
that are registered for resale under such registration statement are referred to
herein as the “Offering Securities,” and the Subscriber, together with its
affiliates and transferees, are hereafter referred to as “Offering Holders.” 
The Company will include in such registration statement (i) the information
required under the Securities Act to be so included concerning the Offering
Holders, as provided by the Offering Holders at the reasonable request of the
Company, including any changes in such information, or information provided by
new Offering Holders, that may be provided by the Offering Holders in writing to
the Company from time to time, and (ii) a section entitled “Plan of
Distribution,” substantially in the form of Exhibit C hereto, that describes the
various procedures that may be used by the Offering Holders in the sale of
Shares or Exercise Shares; provided, however, that no holder of Shares or
Exercise Shares (other than a Subscriber) shall be entitled to have the
securities held by it covered by such registration statement unless such holder
agrees in writing to be bound by all the provisions of this Agreement applicable
to such holder.

 

(d)                                 If the registration statement referred to in
Section 4(c) above has not been declared effective by the SEC within 120 days
after the Closing Date, the Company shall pay liquidated damages of 1% of the
Offering Price per share for every Share.  In addition, the Company shall pay
liquidated damages of an additional 1% of the Offering Price per share for every
Share for each 30-day period of delay following such initial 120-day period. 
The payment of liquidated damages may be made, at the option of the Company, in
additional shares of Common Stock valued at the average market price of such
shares for the five trading days preceding the date of payment.  The foregoing
payment shall constitute the sole monetary remedy available to the Subscriber in
the event that the Company does not comply with the deadlines set forth in
Section 4(c) with respect to the filing and effectiveness of the registration
statement referred to therein.

 

3

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding the foregoing provisions of
this Section 4, the Company may voluntarily suspend the use of any such
registration statement for a limited time, which in no event shall be longer
than 30 days in any three month period and no longer than 90 days in any twelve
month period, if the Company has been advised in writing by counsel or
underwriters to the Company that the offering of any Offering Securities
pursuant to the registration statement would materially adversely affect, or
would be improper in view of (or improper without disclosure in a prospectus), a
proposed financing, a reorganization, recapitalization, merger, consolidation,
or similar transaction involving the Company.  In addition, the Company may
suspend the use of such registration statement for the 15 calendar days
following the filing of any Form 8-K, Form 10-Q or Form 10-K, or other
comparable form for purposes of filing a post-effective amendment to the
registration statement, to the extent that such filings are not automatically
incorporated by reference into the registration statement.  If any event occurs
that would cause any such registration statement to contain a material
misstatement or omission or not to be effective and usable during the period
that such registration statement is required to be effective and usable, subject
to the time periods set forth above, the Company shall promptly file an
amendment to the registration statement and use its commercially reasonable
efforts to cause such amendment to be declared effective as soon as practicable
thereafter.  Notwithstanding any provision contained herein to the contrary, the
Company’s obligation to include, or continue to include, Offering Securities in
any such registration statement under this Section 4 shall terminate to the
extent such securities are eligible for resale without limitation on the amount
of securities sold under Rule 144(e) promulgated under the Securities Act.

 

(f)                                    If and whenever the Company is required
by the provisions of this Agreement to use its commercially reasonable efforts
to effect the registration of the Offering Securities under the Securities Act
for the account of an Offering Holder, the Company will, as promptly as
possible:

 

(i)                                     prepare and file with the SEC a
registration statement with respect to such securities and use its commercially
reasonable efforts to cause such registration statement to become and remain
effective, subject to the Company’s obligations to file post-effective
amendments to such registration statement;

 

(ii)                                  prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective and to comply with the requirements of the Securities Act
and the rules and regulations promulgated by the SEC thereunder relating to the
sale or other disposition of the securities covered by such registration
statement;

 

(iii)                               include in each such document the names of
each Subscriber who continues to hold Offering Securities, except for those
Subscribers who designate on the signature page hereto that they do not wish to
have their securities included in the registration statement, and the names of
any new Offering Holders who have delivered written notice to the Company at
least three business days prior to the filing thereof that they propose to sell
Offering Securities pursuant to the registration statement as selling
securityholders;

 

4

--------------------------------------------------------------------------------


 

(iv)                              file pursuant to Rule 424(b) under the
Securities Act an amendment to the registration statement or amend, if required,
the registration statement and prospectus, in each case, to cover new Offering
Holders upon at least seven business days’ prior written notice by such new
Offering Holders to such effect; provided, however, that (A) in no event shall
the Company be required to file pursuant to Rule 424(b) under the Securities Act
a supplement to the registration statement to cover new Offering Holders other
than on the third Thursday of each calendar month following the calendar month
in which the registration statement is declared effective and (B) in the case
where a post-effective amendment is required, in no event shall the Company be
required to file a post-effective amendment to cover new Offering Holders other
than on the third Thursday of the third full calendar month following the
calendar month in which the registration statement is declared effective and the
third Thursday of each subsequent third month thereafter; any delay in
effectiveness as a result of the foregoing shall be excluded from the periods
set forth in subsection (e) above; and

 

(v)                                 furnish to each Offering Holder such numbers
of copies of a prospectus, including a preliminary prospectus, complying with
the requirements of the Securities Act, and such other documents as such
Offering Holder may reasonably request in order to facilitate the public sale or
other disposition of the Offering Securities owned by such Offering Holder, but
such Offering Holder shall not be entitled to use any selling materials other
than a prospectus and such other materials as may be approved by the Company,
which approval will not be unreasonably withheld.

 

(g)                                 Except as provided below in this Section 4,
the expenses incurred by the Company in connection with action taken by the
Company to comply with this Section 4, including, without limitation, all
registration and filing fees, printing and delivery expenses, accounting fees,
fees and disbursements of counsel to the Company, consultant and expert fees,
premiums for liability insurance, if the Company chooses to obtain such
insurance, obtained in connection with a registration statement filed to effect
such compliance and all expenses, including counsel fees, of complying with any
state securities laws (“State Acts”), shall be paid by the Company.  All fees
and disbursements of any counsel, experts, or consultants employed by any
Offering Holder shall be borne by such Offering Holder.  The Company shall not
be obligated in any way in connection with any registration pursuant to this
Section 4 for any selling commissions or discounts payable by any Offering
Holder to any underwriter or broker of securities to be sold by such Offering
Holder.  Subscriber agrees to pay all expenses required to be borne by such
Offering Holder.

 

(h)                                 In the event of any registration of Offering
Securities pursuant to this Section 4, the Company will indemnify and hold
harmless each Offering Holder, its officers, directors, investment advisors and
each underwriter of such securities, and any person who controls such Offering
Holder or underwriter within the meaning of Section 15 of the Securities Act,
against all claims, actions, losses, damages, liabilities and expenses, joint or
several, to which any of such persons may become subject under the Securities
Act or otherwise, insofar as such losses, claims, damages, liabilities or
actions arise out of or are based upon any untrue statement of any material fact
contained in any registration statement under which such securities were
registered under the Securities Act, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the

 

5

--------------------------------------------------------------------------------


 

omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse such
Offering Holder, its officers, directors and each underwriter of such
securities, and each such controlling person or entity for any legal and any
other expenses reasonably incurred by such Offering Holder, such underwriter, or
such controlling person or entity in connection with investigating or defending
any such loss, action, claim, damage, liability, or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, claim, damage, liability or action arises directly out of or is based
primarily upon an untrue statement or omission made in said registration
statement, said preliminary prospectus or said prospectus, or said amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company by such Offering Holder or such underwriter specifically for use
in the preparation thereof.

 

(i)                                     At any time when a prospectus relating
to the Offering Securities is required to be delivered under the Securities Act,
the Company will notify the Offering Holder of the happening of any event, upon
the notification or awareness of such event by an executive officer of the
Company, as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing.

 

(j)                                     In the event of any registration of any
Offering Securities under the Securities Act pursuant to this Section 4, the
Offering Holder agrees to indemnify and hold harmless the Company, its officers,
directors and any person who controls the Company within the meaning of
Section 15 of the Securities Act, against any losses, claims, damages,
liabilities, or actions, joint or several, to which the Company, its officers,
directors, or such controlling person or entity may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages,
liabilities, or actions arise out of or are based upon any untrue statement of
any material fact contained in any registration statement under which such
Offering Securities were registered under the Securities Act, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereto, or arise out of or are based upon the omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent and only to the extent that
any such loss, claim, damage, liability, or action arises out of or is based
upon an untrue statement or omission made in said registration statement, said
preliminary prospectus or said prospectus or said amendment or supplement in
reliance upon and in conformity with written information furnished to the
Company by such Offering Holder or any affiliate (as defined in the Securities
Act) of such Offering Holder specifically for use in the preparation thereof.

 

(k)                                  If a claim for indemnification under
Section 4 is unavailable to an indemnified party because of a failure or refusal
of a governmental authority to enforce such indemnification in accordance with
its terms (by reason of public policy or otherwise), then each indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such Losses, in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party and indemnified party in connection with the actions,
statements or omissions that resulted in such Losses as well as any other
relevant equitable considerations.  The relative fault of such indemnifying
party and indemnified party shall be determined by reference to, among other
things, whether any action in

 

6

--------------------------------------------------------------------------------


 

question, including any untrue or alleged untrue statement of a material fact or
omission or alleged omission of a material fact, has been taken or made by, or
relates to information supplied by, such indemnifying party or indemnified
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action, statement or omission.  The
amount paid or payable by a party as a result of any such contribution shall be
deemed to include any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with the defense of any Losses to the
extent such party would have been indemnified for such fees or expenses if the
indemnification provided for under Section 4(h) or 4(j) was available to such
party in accordance with its terms.  Notwithstanding anything to the contrary
contained herein, no Offering Holder shall be liable or required to contribute
under this Section 4(k) for any amount that exceeds the net proceeds to such
Offering Holder as a result of the sale of Shares or Exercise Shares pursuant to
the registration statement provided by this Section 4.  The parties hereto agree
that it would not be just and equitable if contribution pursuant to this
Section 4(k) were determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to in this paragraph.  No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The indemnity and contribution agreements contained in this
Section 4 are in addition to any liability that the indemnifying parties may
have to the indemnified parties.

 

(l)                                     Any party entitled to indemnification
hereunder will (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties exists with respect to such claim, permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.  If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its consent (which consent may not be
unreasonably withheld).  An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest exists between such indemnified
party and any other of such indemnified parties with respect to such claim.

 

(m)                               With a view to making available to the
Offering Holder the benefits of Rule 144 promulgated under the Securities Act,
the Company agrees that it will use its commercially reasonable efforts to
maintain registration of its Common Stock under Section 12 or 15 of the
Securities Exchange Act of 1934, as amended, (the “Exchange Act”), and to file
with the SEC in a timely manner all reports and other documents required to be
filed by an issuer of securities registered under the Exchange Act so as to
maintain the availability of Rule 144.  Upon the request of any record owner,
the Company will deliver to such owner a written statement as to whether it has
complied with the reporting requirements of Rule 144.  At any time when the
Company is not subject to Section 13 or 15(d) of the Exchange Act, the Company
will promptly furnish or cause to be furnished to the Offering Holders, upon
request, copies of the information required to be delivered to holders and
prospective purchasers of the Securities pursuant to Rule 144A(d)(4) under the
Securities Act (or any successor provision thereto) in

 

7

--------------------------------------------------------------------------------


 

order to permit compliance with Rule 144A in connection with resales by such
holders of the Securities.

 

5.                                       Representations and Warranties of the
Subscriber.  Subscriber hereby represents and warrants to the Company as
follows:

 

(a)                                  Subscriber is acquiring the Units for its
own account, for investment and not with a view to, or for resale in connection
with, any distribution or public offering thereof within the meaning of the
Securities Act, and applicable state securities laws.

 

(b)                                 The Subscriber understands that (A) the
Units (1) have not been registered under the Securities Act or any state
securities laws, (2) will be issued in reliance upon an exemption from the
registration and prospectus delivery requirements of the Securities Act pursuant
to Section 4(2) and/or Regulation D thereof and (3) will be issued in reliance
upon exemptions from the registration and prospectus delivery requirements of
state securities laws which relate to private offerings, and (B) the Subscriber
must therefore bear the economic risk of such investment indefinitely unless a
subsequent disposition thereof is registered under the Securities Act and
applicable state securities laws or is exempt therefrom.  Subscriber further
understands that such exemptions depend upon, among other things, the bona fide
nature of the investment intent of the Subscriber expressed herein.  Pursuant to
the foregoing, the Subscriber acknowledges that the certificates representing
each of the Shares, the Warrants and the Exercise Shares shall bear a
restrictive legend substantially as follows:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF UNLESS (I) REGISTERED UNDER THE APPLICABLE SECURITIES LAWS
OR (II) AN OPINION OF COUNSEL, WHICH OPINION AND COUNSEL ARE BOTH REASONABLY
SATISFACTORY TO THE COMPANY, HAS BEEN DELIVERED TO THE COMPANY AND SUCH OPINION
STATES THAT THE SECURITIES MAY BE TRANSFERRED WITHOUT SUCH REGISTRATION.”

 

(c)                                  The Subscriber has knowledge, skill and
experience in financial, business and investment matters relating to an
investment of this type and is capable of evaluating the merits and risks of
such investment and protecting the Subscriber’s interest in connection with the
acquisition of the Units.  The Subscriber understands that the acquisition of
the Units is a speculative investment and involves substantial risks and that
the Subscriber could lose the Subscriber’s entire investment in the Units.  To
the extent deemed necessary by the Subscriber, the Subscriber has retained, at
its own expense, and relied upon, appropriate professional advice regarding the
investment, tax and legal merits and consequences of purchasing and owning the
Share, the Warrants and the Exercise Shares.  The Subscriber has the ability to
bear the economic risks of the Subscriber’s investment in the Company, including
a complete loss of the investment, and the Subscriber has no need for liquidity
in such investment.

 

8

--------------------------------------------------------------------------------


 

(d)                                 The Subscriber has been furnished by the
Company all information (or provided access to all information) regarding the
business and financial condition of the Company, its expected plans for future
business activities, the attributes of the Securities and the merits and risks
of an investment in the Securities which the Subscriber has requested or
otherwise needs to evaluate the investment in the Company.

 

(e)                                  Subscriber is in receipt of and has
carefully read and understands the following items:

 

(i)                                     Annual Report on Form 10-K for the
period ended June 30, 2008 filed by the Company with the SEC;

 

(ii)                                  Quarterly Reports on Form 10-Q for the
periods ended September 30, 2008, December 31, 2008 and March 31, 2009 filed by
the Company with the SEC; and

 

(iii)                               Current Reports on Form 8-K filed by the
Company with the SEC on August 6, 2008, October 9, 2008, October 15, 2008,
December 19, 2008 and June 30, 2009 (together with the exhibits thereto,
collectively, items (i) through (iii), the “Disclosure Documents”).

 

(f)                                    In making the proposed investment
decision, the Subscriber is relying solely on investigations made by the
Subscriber and the Subscriber’s representatives.  The Subscriber acknowledges
that documents listed in Section 5(e) are the only information provided to the
Subscriber by the Company and that the Subscriber is not relying on any other
information in making the proposed investment decision.  The offer to sell the
Units was communicated to the Subscriber in such a manner that the Subscriber
was able to ask questions of and receive answers from the management of the
Company concerning the terms and conditions of the proposed transaction and that
at no time was the Subscriber presented with or solicited by or through any
leaflet, public promotional meeting, television advertisement or any other form
of general or public advertising or solicitation.

 

(g)                                 The Subscriber acknowledges that the
Subscriber has been advised that:

 

(i)                                     The Units, and the Securities that
comprise the Units, offered hereby have not been approved or disapproved by the
SEC or any state securities commission nor has the SEC or any state securities
commission passed upon the accuracy or adequacy of any representations by the
Company.  Any representation to the contrary is a criminal offense.

 

(ii)                                  In making an investment decision, the
Subscriber must rely on its own examination of the Company and the terms of the
Offering, including the merits and risks involved.  The Units, and the
Securities that comprise the Units, have not been recommended by any federal or
state securities commission or regulatory authority.  Furthermore, the foregoing
authorities have not confirmed the accuracy or determined the adequacy of any
representation.  Any representation to the contrary is a criminal offense.

 

9

--------------------------------------------------------------------------------


 

(iii)                               The Shares and the Warrants are and, when
issued, the Exercise Shares will be, “Restricted Securities” within the meaning
of Rule 144 under the Securities Act, are subject to restrictions on
transferability and resale and may not be transferred or resold except as
permitted under the Securities Act and applicable state securities laws,
pursuant to registration or exemption therefrom.  The Subscriber is aware that
the Subscriber may be required to bear the financial risks of this investment
for an indefinite period of time.

 

(h)                                 The Subscriber acknowledges and is aware
that there has never been any representation, guarantee or warranty made by the
Company or any officer, director, employee or agent or representative of the
Company, expressly or by implication, as to (i) the approximate or exact length
of time that the Subscriber will be required to remain an owner of any Security;
(ii) the percentage of profit and/or amount of or type of consideration, profit
or loss to be realized, if any, as a result of this investment; or (iii) that
the limited past performance or experience on the part of the Company, or any
future expectations will in any way indicate the predictable results of the
ownership of any Security or of the overall financial performance of the
Company.

 

(i)                                     The Subscriber agrees to furnish the
Company such other information as the Company may reasonably request in order to
verify the accuracy of the information contained herein and agrees to notify the
Company immediately of any material change in the information provided herein
that occurs prior to the Company’s acceptance of this Agreement.

 

(j)                                     The Subscriber further represents and
warrants that the Subscriber is an “accredited investor” within the meaning of
Rule 501 of Regulation D under the Securities Act, and Subscriber has executed
the Certificate of Accredited Investor Status, attached hereto as Exhibit B.

 

(k)                                  As of the date of this Agreement the
Subscriber and its affiliates do not have, and during the 30-day period prior to
the date of this Agreement the Subscriber and its affiliates have not entered
into, any “put equivalent position” as such term is defined in Rule 16a-1 under
the Exchange Act or short sale positions with respect to the Common Stock of the
Company.  Until the registration statement referred to in Section 4(c) is
declared effective, the Subscriber hereby agrees not to, and will cause its
affiliates not to, enter into any such “put equivalent position” or short sale
position.

 

The foregoing representations and warranties and undertakings are made by the
Subscriber with the intent that they be relied upon in determining its
suitability as an investor and the Subscriber hereby agrees that such
representations and warranties shall survive its purchase of the Units.

 

6.                                       Representations and Warranties of the
Company.  The Company hereby represents and warrants to the Subscriber as
follows:

 

(a)                                  Each of the Company and its subsidiaries is
duly incorporated, validly existing and in good standing under the laws of its
state of incorporation, and is duly qualified to do business as a foreign
corporation in all jurisdictions in which the failure to be so qualified would
materially and adversely affect the business or financial condition, properties
or

 

10

--------------------------------------------------------------------------------


 

operations of the Company.  Each of the Company and its subsidiaries has all
requisite corporate power and authority (i) to own and lease the properties and
assets it currently owns and leases (if any) and it contemplates owning and
leasing and (ii) to conduct its activities as such activities (if any) are
currently conducted and as currently contemplated to be conducted.

 

(b)           The authorized capital of the Company immediately prior to the
Closing will consist of 100,000,000 shares of common stock, par value $0.05 and
10,000,000 shares of preferred stock, par value $0.01.

 

(c)           The Company has duly authorized the issuance and sale of the
Shares, the Warrants and the Exercise Shares in accordance with the terms of
this Agreement (as described herein) by all requisite corporate action,
including the authorization of the Company’s Board of Directors of the issuance
and sale of the Shares and the Warrants in accordance herewith, the
authorization and reservation of the Exercise Shares for issuance upon exercise
of the Warrants, the issuance and sale of the Exercise Shares upon exercise of
the Warrants and the execution, delivery and performance of any other agreements
and instruments executed in connection herewith.  This Agreement constitutes a
valid and legally binding obligation of the Company, enforceable in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) to the extent the indemnification provisions contained herein
may be limited by applicable federal or state securities laws.

 

(d)           The Shares, when issued and paid for in accordance with this
Agreement, and the Exercise Shares, when issued and paid for in accordance with
the terms of the Warrants, will represent validly authorized, duly issued and
fully paid and nonassessable shares of Common Stock of the Company, and the
issuance thereof will not conflict with the articles of incorporation or bylaws
of the Company and, subject to the accuracy of the representations and
warranties of Subscriber herein, will be in full compliance with all federal and
state securities laws applicable to such issuance and sale.

 

(e)           The execution and delivery of this Agreement, the fulfillment of
the terms set forth herein and the consummation of the transactions contemplated
hereby will not conflict with, or constitute a breach of or default under, any
agreement, indenture or instrument by which the Company is bound or any law,
administrative rule, regulation or decree of any court or any governmental body
or administrative agency applicable to the Company.

 

(f)            As of the date of this Agreement, the Disclosure Documents do not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(g)           The Disclosure Documents that have been filed with the SEC, at the
time they were filed with the SEC, complied in all material respects with the
requirements of the Exchange Act, and, when read together and with the other
information in the Disclosure Documents, do not contain an untrue statement of a
material fact or omit to state a material fact

 

11

--------------------------------------------------------------------------------


 

required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(h)           Subsequent to the dates as of which information is given in the
Disclosure Documents, except as described therein, there has not been any
material adverse change with regard to the assets or properties, results of
operations or financial condition of the Company.

 

(i)            The Company will to use the proceeds of this offering to fund its
obligations in wells drilled in the Haynesville Shale.

 

7.             Survival; Indemnification.  All representations, warranties and
covenants contained in this Agreement and the indemnification contained in this
Section 7 shall survive (i) the acceptance of this Agreement by the Company,
(ii) changes in the transactions, documents and instruments described herein
which are not material or which are to the benefit of Subscriber, and (iii) the
death or disability of Subscriber.  Subscriber acknowledges the meaning and
legal consequences of the representations, warranties and covenants in Section 5
hereof and that the Company has relied upon such representations, warranties and
covenants in determining Subscriber’s qualification and suitability to purchase
the Units.  Subscriber hereby agrees to indemnify, defend and hold harmless the
Company, its officers, directors, employees, agents and controlling persons,
from and against any and all losses, claims, damages, liabilities, expenses
(including attorneys’ fees and disbursements), judgments or amounts paid in
settlement of actions arising out of or resulting from the untruth of any
representation of Subscriber herein or the breach of any warranty or covenant
herein by Subscriber.  Notwithstanding the foregoing, however, no
representation, warranty, covenant or acknowledgment made herein by Subscriber
shall in any manner be deemed to constitute a waiver of any rights granted to it
under the Securities Act or state securities laws.

 

8.             Notices.  All notices and other communications provided for
herein shall be in writing and shall be deemed to have been duly given if
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid:

 

(a)           if to the Company, to the following address:

 

Cubic Energy, Inc.

9870 Plano Road

Dallas, Texas 75238

Attn: Mr. Jon S. Ross

Telephone: (972) 681-8047

 

(b)           if to Subscriber, to the address set forth on the signature
page hereto.

 

(c)           or at such other address as any party shall have specified by
notice in writing to the others.

 

9.             Notification of Changes.  Subscriber agrees and covenants to
notify the Company immediately upon the occurrence of any event prior to the
consummation of this Offering that would cause any representation, warranty,
covenant or other statement contained in this

 

12

--------------------------------------------------------------------------------


 

Agreement to be false or incorrect or of any change in any statement made herein
occurring prior to the consummation of this Offering.

 

10.           Assignability.  This Agreement is not assignable by the
Subscriber, and may not be modified, waived or terminated except by an
instrument in writing signed by the party against whom enforcement of such
modification, waiver or termination is sought.

 

11.           Binding Effect.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
permitted assigns, and the agreements, representations, warranties and
acknowledgments contained herein shall be deemed to be made by and be binding
upon such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 

12.           Obligations Irrevocable.  The obligations of the Subscriber shall
be irrevocable, except with the consent of the Company, until the consummation
or termination of the Offering.

 

13.           Entire Agreement.  This Agreement constitutes the entire agreement
of the Subscriber and the Company relating to the matters contained herein,
superseding all prior contracts or agreements, whether oral or written.

 

14.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, without regard to the
principles of conflicts of law thereof that would require the application of the
laws of any jurisdiction other than Texas.

 

15.           Severability.  If any provision of this Agreement or the
application thereof to Subscriber or any circumstance shall be held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to other subscriptions or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.

 

16.           Headings.  The headings in this Agreement are inserted for
convenience and identification only and are not intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof.

 

17.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

 

[Signature Page to follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Subscriber has executed this Subscription and Registration
Rights Agreement as of August         , 2009.

 

 

SUBSCRIBER

 

 

 

 

 

 

 

Number of Units:

 

Offering Price per Unit: $0.85

 

Subscription Amount: US $

 

 

 

 

 

By:

 

 

Name:

 

 

The Company hereby accepts the foregoing subscription subject to the terms and
conditions hereof as of August         , 2009.

 

 

CUBIC ENERGY, INC.

 

a Texas corporation

 

 

 

 

 

By:

 

 

Name:

Calvin Wallen

 

Title:

President & CEO

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

HOW TO SUBSCRIBE

 

(1)                                  If you are subscribing for the purchase of
Units, please date and sign the signature page to this Subscription and
Registration Rights Agreement in the applicable spaces.  Please signify the
amount of Units you are purchasing by inserting such amount in the space
provided for on the signature page to the Agreement.

 

(2)                                  Complete and sign the accompanying
Certificate of Accredited Investor Status.

 

(3)                                  Send all completed documents to:

 

Cubic Energy, Inc.

9870 Plano Rd.

Dallas, Texas 75238

Attn: Gary Harding

Telephone: 972-686-0369

 

 

ATTENTION SUBSCRIBERS:  NO SUBSCRIPTION WILL BE ACCEPTED UNLESS ALL
DOCUMENTATION PRESCRIBED HEREIN IS FULLY COMPLETED AND EXECUTED.  ANY MATERIALS
RECEIVED THAT ARE INCOMPLETE IN ANY RESPECT WILL BE RETURNED BY THE COMPANY.

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

CERTIFICATE OF ACCREDITED INVESTOR STATUS

 

Except as may be indicated by the undersigned below, the undersigned is an
individual “accredited investor,” as that term is defined in Regulation D under
the Securities Act of 1933, as amended (the “Securities Act”).  The undersigned
has checked the box below indicating the basis on which he is representing his
status as an “accredited investor”:

 

·                                          a bank as defined in
Section 3(a)(2) of the Securities Act, or any savings and loan association or
other institution as defined in Section 3(a)(5)(A) of the Securities Act whether
acting in its individual or fiduciary capacity; a broker or dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934, as amended (the
“Securities Exchange Act”); an insurance company as defined in Section 2(13) of
the Securities Act; an investment company registered under the Investment
Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act; a small business investment company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; a plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, and such plan has
total assets in excess of $5,000,000; an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are “accredited investors”;

 

·                                          a private business development
company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940;

 

·                                          an organization described in
Section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or
similar business trust, or partnership, not formed for the specific purpose of
acquiring the securities offered, with total assets in excess of $5,000,000;

 

·                                          a natural person whose individual net
worth, or joint net worth with the undersigned’s spouse, at the time of this
purchase exceeds $1,000,000;

 

·                                          a natural person who had an
individual income in excess of $200,000 in each of the two most recent years or
joint income with the undersigned’s spouse in excess of $300,000 in each of
those years and has a reasonable expectation of reaching the same income level
in the current year;

 

·                                          a trust with total assets in excess
of $5,000,000, not formed for the specific purpose of acquiring the securities
offered, whose purchase is directed by a person who has such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment; or

 

B-1

--------------------------------------------------------------------------------


 

·                                          an entity in which all of the equity
holders are “accredited investors” by virtue of their meeting one or more of the
above standards.

 

·                                          an individual who is a director or
executive officer of CUBIC ENERGY, INC.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Investor Status effective as of August         , 2009.

 

 

 

 

Name of Subscriber

 

 

 

By:

 

 

Name:

 

 

B-2

--------------------------------------------------------------------------------


 

Exhibit C

 

PLAN OF DISTRIBUTION

 

As of the date of this prospectus, we have not been advised by the selling
stockholders as to any plan of distribution.  Distributions of the shares by the
selling stockholders, or by their partners, pledgees, donees (including
charitable organizations), transferees or other successors in interest, may from
time to time be offered for sale either directly by such individual, or through
underwriters, dealers or agents or on any exchange on which the shares may from
time to time be traded, in the over-the-counter market, or in independently
negotiated transactions or otherwise.  The methods by which the shares may be
sold include:

 

·                                          a block trade (which may involve
crosses) in which the broker or dealer so engaged will attempt to sell the
securities as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·                                          purchases by a broker or dealer as
principal and resale by such broker or dealer for its own account pursuant to
this prospectus;

 

·                                          exchange distributions and/or
secondary distributions;

 

·                                          sales in the over-the-counter market;

 

·                                          underwritten transactions;

 

·                                          ordinary brokerage transactions and
transactions in which the broker solicits purchasers; and

 

·                                          privately negotiated transactions.

 

Such transactions may be effected by the selling stockholders at market prices
prevailing at the time of sale or at negotiated prices.  The selling
stockholders may effect such transactions by selling the Common Stock to
underwriters or to or through broker-dealers, and such underwriters or
broker-dealers may receive compensations in the form of discounts or commissions
from the selling stockholders and may receive commissions from the purchasers of
the Common Stock for whom they may act as agent.  The selling stockholders may
agree to indemnify any underwriter, broker-dealer or agent that participates in
transactions involving sales of the shares against certain liabilities,
including liabilities arising under the Securities Act.  We have agreed to
register the shares for sale under the Securities Act and to indemnify the
selling stockholders and each person who participates as an underwriter in the
offering of the shares against certain civil liabilities, including certain
liabilities under the Securities Act.

 

In connection with sales of the Common Stock under this prospectus, the selling
stockholders may enter into hedging transactions with broker-dealers, who may in
turn engage in short sales of the Common Stock in the course of hedging the
positions they assume.  The selling stockholders also may sell shares of Common
Stock short and deliver them to close out the short

 

C-1

--------------------------------------------------------------------------------


 

positions, or loan or pledge the shares of Common Stock to broker-dealers that
in turn may sell them.

 

The selling stockholders and any underwriters, dealers or agents that
participate in distribution of the shares may be deemed to be underwriters, and
any profit on sale of the shares by them and any discounts, commissions or
concessions received by any underwriter, dealer or agent may be deemed to be
underwriting discounts and commissions under the Securities Act.

 

There can be no assurances that the selling stockholders will sell any or all of
the shares offered under this prospectus.

 

C-2

--------------------------------------------------------------------------------